DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the meaning of the term “web” is unclear, because it is unclear if the term “web” is to be construed according to its dictionary meaning - something formed by or as if by weaving or interweaving -; or it has a different meaning. 

Further, with respect to the limitation "webs extending transversely with respect to the electrodes," since transverse direction is perpendicular to the surface of the electrodes (page 4 of the specification), it implies that the webs have a horizontal orientation. However, the limitation “webs extend in the height direction of the electrolysis device” implies that the webs have a vertical orientation. It is unclear if the webs have a horizontal orientation or a vertical orientation.

Further, it is unclear if the holes in the webs have a horizontal orientation or a vertical orientation.


Claims 15-27 are rejected, because they depend from the rejected claim 14


Allowable Subject Matter 

Claims 14-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

Japanese patent application publication no. JP 2016/174982 (hereinafter called Kawano) is the closest prior art of record. The prior art of record does not teach or render obvious the invention of claim 14 as a whole, including the limitation that the inner space of the anode chamber and/or of the cathode chamber are/is subdivided by webs extending transversely with respect to the electrodes, wherein the webs are provided at least regionally with holes, and wherein the webs extend in the height direction of the electrolysis device and comprise, as viewed in the height direction, at least one lower region in which the webs are free of holes.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795